DETAILED ACTION
1.	The communication is in response to the application received 05/11/2020, wherein claims 1-18 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 2 is objected to because of the following informalities:  the limitation “and wherein the right predictor is the same the top-right predictor and the bottom predictor is the same the bottom-left predictor.”  (emphasis added) seems as though it should read as “and wherein the right predictor is the same as the top-right predictor and the bottom predictor is the same as the bottom-left predictor.”  Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Bang et al. US 2014/0003518 A1, hereinafter referred to as Bang, since Bang discloses coding methods via a weighted sum of a plurality of intra-prediction modes which can include a mixture of intra-planar (0), intra-DC (1), and intra-angular (2…34). See below for details.
15Regarding claim 12, Bang discloses “A method of video encoding or decoding used by a video encoding system or a video decoding system respectively [Figs. 1,5 and 2,6 depict video encoding and decoding, respectively], the method comprising: receiving input data associated with a current block in a current image [Figs. 5-6 show received video data]; generating a first prediction block according to angular prediction [para 0085-0086 describe using any one of the intra prediction modes for determining an intra prediction value of a block, i.e., a 1st prediction block. Said modes are shown in Table 1 and Fig. 7 for example which include intra-angular modes. Although angular prediction is not explicit, the teachings suggest any of the modes can be used]; generating a second prediction block according to planar prediction [same as above where para 0085-0086 suggest a 2nd prediction block can be generated since a plurality of intra-prediction modes (i.e., a 2nd, 3rd, etc.) can be averaged to yield a final prediction block. These modes also include intra-planar mode 0 (Table 1 and Fig. 7). Although planar prediction is not explicit, the teachings suggest any of the modes can be used]; 20generating a final Intra prediction block using a weighted sum of the first prediction block and the second prediction block [Prediction methods may be mixed to yield the intra-prediction value of a block (para 0085). As to using a plurality of intra prediction modes or a sum of weight values for determining the intra-prediction value of the block, see para 0006 and 0086] ; and applying predictive encoding or decoding to the current block using the final Intra prediction block.” [See encoding/decoding as per Figs. 5/6, respectively]


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (US 2018/0184083 A1 with reference to Prov. Application No. 62/528,732), in view of Panusopone et al. Unequal Weight Planar Prediction and Constrained PDPC, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 5th Meeting: Geneva, CH, 12–20 January 2017, hereinafter referred to as Panusopone1 and Panusopone2, respectively.
Regarding claim 1, Panusopone1 discloses “A method of video encoding or decoding used by a video encoding system or a video decoding system respectively, the method comprising: receiving input data associated with a current block in a current image [CU 102 received for coding (e.g., Fig. 4)]; for at least one sample in the current block [see sample C, element 724 of current coding block 702 in Figs. 7A and 7B]: identifying a left reference sample [see left sample Ly (element 722) of Fig. 7A. Also refer to para 0083-0094 for corresponding support] and a right predictor [reference right predictor Ty (element 726) of Fig. 7A and para 0083-0094]in a same row as said at least one sample [the foregoing locations lie in the same row as sample C], wherein the left reference sample corresponds to a previously coded sample in an immediately left column of the current block [left sample Ly (element 722) is a reconstructed reference sample (para 0092)]and the right predictor located in an immediately right column of the current block is generated according to angular prediction [right predictor Ty (element 726) is replicated/predicted (dotted line 712) from top right (TR) neighboring pixel 706 along vertical direction via an intra-predictive directional mode (i.e., angular) as per Fig. 5] ; generating a first predictor by interpolating the left reference sample and the right predictor [para 0086-0092 discloses resulting horizontal predictor Ph(x,y), i.e., a 1st predictor]; identifying a top reference sample [see top sample Tx (element 728) of Fig. 7A. Also refer to para 0083-0094 for corresponding support] and a bottom predictor [reference bottom predictor Lx (element 730) of Fig. 7B and para 0083-0094]in a same column as said at least one sample [the foregoing locations lie in the same row as sample C], wherein the top reference sample corresponds to a previously coded sample in an immediately above row of the current block [top sample Tx (element 728) is a reconstructed reference sample (para 0093)]and the bottom predictor located in an immediately below row of the current block is generated according to the angular prediction [bottom predictor Lx (element 730) is replicated/predicted (dotted line 712) from bottom left (BL) neighboring pixel 708 along horizontal direction via an intra-predictive directional mode (i.e., angular) as per Fig. 5]; generating a second predictor by interpolating the top reference sample and the bottom predictor [para 0086-0093 discloses resulting vertical predictor Pv(x,y), i.e., a 2nd predictor]; and generating a final Intra prediction sample for said at least one sample in the current block according to a weighted sum of the first predictor and the second predictor [final predictor is computed based on averaging 1st and 2nd predictors as per Eq. 3 para 0094]; and applying predictive encoding or decoding to the current block using an Intra prediction block comprising [final planar prediction (Eq. 3) may be used to predict pixels of current CU 702 (Figs. 7A and 7B)].
Although Panusopone1 discloses the foregoing elements with reference to Prov. Application No. 62/528,732, the latter document does not explicitly show direct support for Figs. 7A-7B. Panusopone2 on the other hand from the same or similar field of endeavor does provide explicit support via Fig. 1a-b. [See Fig. 1a-b and supporting text in Sect. 2 pgs. 1-3. Also refer to Sect. 3 pg. 3-4 ‘Constrained PDPC’ for additional support regarding determining a final predictor via combined 1st and 2nd level predictors which includes angular prediction modes] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusopone1 to add the teachings of Panusopone2 as above to provide further predictive coding changes via second level intra-prediction (i.e., constrained PDPC) to help further improve prediction accuracy with reduced encoder complexity (Sect. 1 ‘Introduction’, pg. 1). 
Regarding claim 3, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Panusopone1 further discloses “wherein the right predictor is generated from one or more first reference 30samples in an angular direction associated with the angular prediction [Fig. 7A shows Ty (716) generated (712) from reference sample TR 706 in an upper row of neighboring pixels 716 located upwards in a vertical direction] and the bottom predictor is generated from one or more second reference samples in the angular direction associated with the15 angular prediction.”  [Fig. 7B shows Lx (730) generated (712) from reference sample BL 708 in an left column of neighboring pixels 714 located leftwards in a horizontal direction]
Regarding claim 5, Panusopone1 and Panusopone2 teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein the weighted sum of the first predictor and the second predictor is derived using different weighting factors for the first predictor and the second predictor.” [See Fig. 15, box 1510 with respect to applying unequal weights for calculating final prediction value P(x,y). Reference pg. 13 (unequal weight assignments in Eq. 7) of Prov. Application support.]
Regarding claim 6, Panusopone1 and Panusopone2 teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein the weighted sum of the first predictor and the second predictor is derived using a same weighting factor corresponding to 0.5 for the first predictor and the second 15predictor.”  [See Fig. 15, box 1512 with respect to applying equal weights for calculating final prediction value P(x,y). Reference pg. 13 (equal weight assignments (i.e., average) in Eq. 3 of Prov. Application support)]
Regarding claim 7, Panusopone1 and Panusopone2 teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Panusopone1 further discloses “wherein the final Intra prediction sample is calculated by right-shifting a sum of the first predictor and the second predictor by 1 bit.”  [See e.g., para 0126-0130 with respect to the bit shift operation to the right]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware, see Panusopone1 which discloses processors via Fig. 14 and corresponding text. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panusopone1, in view of Panusopone2, and in further view of Li et al. (US 2019/0141318 A1 with reference to PCT/CN2016/080966. See WO 2017/190288 A1 - PTO 892), hereinafter referred to as Li.
Regarding claim 2, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, they do not further disclose the limitation of claim 2.  Li on the other hand from the same or similar field of endeavor discloses “wherein a top-right predictor located at an intersection of the immediately right column of the current block and the immediately above row of the current block is generated from one or more first reference samples in an angular direction associated with the angular prediction [See Fig. 16a and 16b where a top right predictor relative to current block 1610 from reference line 0 (adjacent) can be predicted via values determined from reference line 3 (non-adjacent) as shown. Copied values are directed from a vertically upwards sample location] and a bottom-left predictor located at an intersection of the immediately left column of the 25current block and the immediately below row of the current block is generated from one or more second reference samples in the angular direction associated with the angular prediction [See Fig. 16a and 16b where a bottom left predictor relative to current block 1610 from reference line 0 (adjacent) can be predicted via values determined from reference line 3 (non-adjacent) as shown. Copied values are directed from a horizontally leftward sample location], and wherein the right predictor is the same the top-right predictor and the bottom predictor is the same the bottom-left predictor.”  [Right predictors and bottom predictors of adjacent reference line 0 to the current block are construed to be similar] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusopone1 and .
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone1, in view of Panusopone2, and in further view of Zhou et al. (US 2016/0373782 A1), hereinafter referred to as Zhao.
Regarding claim 9, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Panusopone1 and Panusopone2 however do not teach “further comprising signaling a syntax element to indicate whether the Intra prediction block comprises the final Intra prediction sample at an encoder side.”  
Zhao on the other hand from the same or similar field of endeavor discloses the foregoing [See para 0210 where syntax information related to intra prediction (i.e., selected intra-prediction mode) is signaled for encoding (Fig. 6). If mode 0 is selected (i.e., planar), this means the final intra-prediction sample which combines the horizontal and vertical samples (see Panusopone1 and Panusopone2) will be signaled]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusopone1 and Panusopone2 to add the teachings of Zhao as above to provide intra coding methods that enable multiple intra prediction directions per block without having to require the additional signaling of multiple intra prediction modes (para 0035); hence, the coding cost can be reduced in the process.
Regarding claim 10, Panusopone1 and Panusopone2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Panusopone1 and Panusopone2 however do not teach “further comprising parsing a syntax element indicating whether the Intra prediction block comprises the final Intra prediction sample at a decoder side.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing [See claim 9, where signaling syntax information related to intra-prediction can be performed at the encoder,  this implies said information can be extracted at the decoder (Fig. 7) for decoding purposes.]
The motivation for combining Panusopone1, Panusopone2 and Zhao has been discussed in connection with claim 9, above. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Li.
Regarding claim 13, Bang teaches all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Bang however does not teach “wherein the angular prediction generates one prediction sample using both a top reference sample located in an immediately above row of the current block and a left 25reference sample located in an immediately left column of the current block.”  Li on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to for e.g., Fig. 20C and 20L]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang to add the teachings of Li as above to provide intra prediction methods having improved effectiveness by using a non-adjacent reference line of samples to the current block to help reduce significant capture 
Regarding claim 14, Bang teaches all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Bang however does not teach “wherein the angular prediction generates one prediction sample using either one or more filtered reference sample of the current block or one or more un-filtered reference sample of the current block.”  Li on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to for e.g., Fig. 42 regarding filtered reference samples for current block 4210]
The motivation for combining Bang and Li  has been discussed in connection with claim 13, above. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Park et al. (US 2014/0056352 A1), hereinafter referred to as Park.
Regarding claim 15, Bang teaches all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.  Bang further discloses “wherein for boundary prediction samples generated by the angular 30prediction at boundary locations of the current block [Para 0085-0086 (per claim 12) show prediction methods may be mixed to yield the intra-prediction value of a current block (para 0085). A plurality of intra prediction modes or a sum of weight values determine the final intra-prediction value of the block (para 0006 and 0086)], the boundary prediction samples are either filtered or unfiltered before said applying predictive encoding or decoding to the current block using the final17 Intra prediction block.”  [Given the ‘or’ limitation above, the samples could either be filtered ‘or’ not filtered. Accordingly, since Bang does not explicitly reference whether samples are filtered or not, the foregoing condition would apply since it covers both possibilities. See Park below for explicit support]
Although Bang discloses the foregoing elements, Bang is not explicit with respect to filtering or not filtering reference samples. Park on the other hand from the same or similar field of endeavor discloses this. [See abstract and Figs. 5-12 for examples of filtering boundary samples. Also reference para 0010-0016 and 0088-0092 for support]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Bang to add the teachings of Park as above to provide coding methods that can derive values of a specific boundary sample of a predicted block of a current block that can lead to enhanced video compression efficiency (para 0001 and 0008). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Zhou.
Regarding claim 17, Bang teaches all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Bang however does not teach   “further comprising signaling, at an encoder side, a syntax element to indicate whether a regular Intra prediction block or the final Intra prediction block is used.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. See para 0210 where syntax information related to intra prediction (i.e., selected intra-prediction mode) is signaled for encoding (Fig. 6). If mode 0 is selected (i.e., planar), this means the final intra-prediction sample which combines the horizontal and vertical samples (see Panusopone1 and Panusopone2) will be signaled]

10Regarding claim 18, . Bang teaches all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Bang however does not teach   “further comprising parsing, at a decoder side, a syntax element indicating whether a regular Intra prediction block or the final Intra prediction block is used.”  Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. [See claim 9, where signaling syntax information related to intra-prediction can be performed at the encoder,  this implies said information can be extracted at the decoder (Fig. 7) for decoding purposes.]
The motivation for combining Bang and Zhao has been discussed in connection with claim 17, above. 

Allowable Subject Matter
6.	Claims 4, 8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:

8. The method of Claim 1, wherein when the current block corresponds to a non-square block, interpolation process of the first predictor uses a first parameter depending on width of the current block;  20interpolation process of the second predictor uses a second parameter depending on height of the current block; and the final Intra prediction sample is generated using third parameters depending on both height and width of the current block for division-less implementation of the final Intra prediction sample.”  
16. The method of Claim 12, wherein when the current block corresponds to a non-square block, horizontal interpolation process of the planar prediction uses a first parameter depending on width of the current block; vertical interpolation process of the planar prediction uses a second parameter depending 5on height of the current block; and the final Intra prediction block is generated using third parameters depending on both height and width of the current block for division-less implementation of the planar prediction.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486